DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Pending: 
1-4, 7, 8, 12-21, 23-25
Withdrawn: 
NONE
Rejected:
1-4, 7, 8, 12-21, 23-25
Amended: 
1, 7, 8, 12-21, 23, 24
New: 
25
Independent:
1, 17, 19



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, 12-14, 16-21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al (US 2012/0148444) in view of Komazaki et al (US 2002/0060059).


cl. 1
cl. 17
cl. 19
Nagaishi
Mg
2.5-3.0
2.5-3.0
2.6-3.0
0.9-4 
Si
9.6-10.5
9.6-10.5
9.9-10.5
7.0-11.5
Zn
-0.5
-0.5
-0.5
-0.8
Cu
-0.15
-0.15
-0.15
≤0.3
Fe

0.6-0.7*
0.65-0.7
0.1-0.65
Mn

0.5-0.6*
0.5-0.6
0.1-0.8
Ni

-0.03*
-0.03
-0.1
Sn

-0.03*
-0.03
-0.1
Pb

-0.05*
-0.05
-0.1
B

0.002-0.004*
0.002-0.004
-0.02
Ti

0.01-0.02*

-0.25
Ca


-0.01

Be
0.005-0.008
0.005-0.008
0.005-0.008
-
Al






*=at least 1 of



Table 1
(see Nagaishi at [0016, 0026-0030]), which overlaps or touches the boundary of the claimed ranges of Mg, Si, Zn, Fe, Mn, Ni, Sn, Pb, B, and Al of independent claims 1, 17, and 19. 
The phrase “an aluminum alloy for die casting” as claimed is held to define an intended use for the alloy composition. Because the prior art teaches an Al-Si alloy processed by die casting (see Nagaishi at [0033]), said alloy qualifies as capable of performing said intended use as recited in the preamble. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997), MPEP 2111.02. 
Nagaishi does not teach the presence of Be in said Al-Si-Mg die casting alloy (amended claims 1, 17, 19). However, Komazaki teaches that 0.002-0.008% Be prevents oxidation of Mg in Al-Si-Mg casting alloys [0024], which overlaps the Be range in instant claims 5 and 6. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the 
Alloying limitations
	Concerning dependent claims 2-4, 7, Nagaishi teaches overlapping alloying ranges (see Table 1 above).
Concerning the amended range of -0.01% Ca (amended claims 19, 21), Nagaishi teaches Ca is present as an impurity [0027], and held to preferably -0.003%Ca [0026,0027], which falls within the claimed maximum.
Concerning dependent claims 8, 18, 20, Nagaishi teaches performing the process of die casting on the instant Al-Si alloy (i.e. the instant Al-Si alloy is cast into a die casting mold to form a finished die cast product) [0033]. Nagaishi teaches the die cast product is typically automotive parts [0002] that require good castability and mechanical properties, and therefore meets the instant product-by-process limitation of products “manufactured by using” a given alloy. 
Concerning claim 12 and 16, Nagaishi teaches the temperature of the molten alloy is 650-750°C [0033], which meets the instant product-by-process limitation.   Concerning claims 13-14, Nagaishi does not teach the breaking strength (cl. 14) or corrosion resistance (cl. 13). However, because Nagaishi teaches an overlapping Al-Si-Mg alloy composition, also processed by die casting, then substantially the same properties (such as breaking strength and corrosion resistance) are expected for the alloy product of Nagaishi, as for the instant invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning new claim 25, as stated above, Nagaishi together with Komazaki teaches an overlapping Al-Si-Mg-Be alloy, and therefore the instant limitation of “enables re-use of a scrap of the aluminum alloy” is held to be met, i.e. a material of a given composition would “enable” the same uses in either the prior art or the claimed invention.


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al (US 2012/0148444) and Komazaki as applied to claims above; further in view of EP 1657346A (EP’356).
Nagaishi and Komazaki are discussed above. 
Neither Nagaishi nor Komazaki teach forming said alloy into a washing machine part comprising a spider, configured to couple a rear wall or lower wall of a drum of said washing machine, and wherein spider is configured directly in contact with water (amended claim 15). However, EP’346 teaches forming an aluminum spider hub of a drum, configured to be fastened to the washing machine drum inside the washing machine container (abstracts, translation [0004]). The examiner points out that the translation of EP’356 also calls the spider a “star”. It would have been obvious to one of ordinary skill in the art to have die cast the Al-Si-Mg alloy of Nagaishi and Komazaki into a washing machine part comprising a spider (as taught by EP’356), because Nagaishi teaches said alloy has good castability and mechanical properties (examples), and because EP’356 teaches it is advantageous to form said washing machine part out of .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al (US 2012/0148444), Komazaki, and EP’356, as above, and further in view of Wee et al (US 2017/0260678).
Nagaishi, Komazaki, and EP’356 are discussed above. None of Nagaishi, Komazaki, nor EP’356 teach forming a washing machine hinge formed out of aluminum coupled to a drum. However, Nagaishi teaches said Al-Si-Mg alloy has excellent castability and corrosion resistance [0024] and is formed into parts with small thickness [0002]. Further, Wee teaches hinges of washing machines can be suitably formed from aluminum alloys, and coupled to the drum ([0051], Fig. 2. at #21). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have formed the Al-Si-Mg alloy of Nagaishi into a hinge for a washing machine couple to a drum, because Nagaishi teaches said alloy can be cast into small parts [0002], and because Wee teaches hinges for washing machines can be formed from suitable aluminum alloys [0051].
Concerning claim 24, it would have been obvious to add a layer of paint onto the aluminum hinge taught by the combination of Nagaishi, Komazaki, EP’356, and Wee, because .

Response to Amendment
In the response filed on 12/7/2020 applicant amended claims 1, 7, 8, 12-21, 23, 24, and added new claim 25. The examiner agrees that no new matter has been added.
Applicant’s amendment has overcome the 112(a) new matter rejection as well as the 112(b) indefinite rejection.
Applicant’s argument that the instant claims are allowable over Nagaishi because Nagaishi does not teach the amended Be range, or that secondary reference of Komazaki does not teach or suggest adding Be in order to reduce oxidation to Al alloys containing ranges of Mg as claimed has not been found persuasive. Though Komazaki teaches lower Mg amounts than Nagaishi, Komazaki is still applicable to teaching the addition of 0.002-0.008% Be reduces oxidation in aluminum casting alloys containing (highly oxidizable) Mg. Beryllium is known in the art of aluminum alloy castings to reduce oxidation for Mg containing aluminum alloy compositions. It would have been obvious to one of ordinary skill in the art to have added ≥0.002% Be (as taught by Komazaki) to the Al-Si-Mg alloy of Nagaishi in order to provide oxidation reduction. Applicant has not shown specific evidence of unexpected results for the claimed Al-Si-Mg alloy with 0.005-0.008% Be.
With respect to applicant’s arguments that the prior art does not teach or suggest the spider is configured directly in contact with water, as stated above, it would have been obvious to one of ordinary skill in the art to have subjected the aluminum washing machine spider of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                   

/J.C.M/
Examiner, Art Unit 1733                                                                                                                                                                                           3/5/21